Citation Nr: 0305821	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  93-06 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for hearing loss, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


 
WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in North Little Rock, Arkansas.  The Board previously 
reviewed this matter in January 1995, August 1997, and May 
1998 and remanded the claim each time to the RO for further 
development.  The matter came before the Board again in 
September 2002, at which time, the Board undertook additional 
development pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002).  Review of the claim indicates 
that the development has been accomplished and the matter is 
ready for final review.


FINDINGS OF FACT

1.  All available evidence for an evaluation of the veteran's 
claims has been obtained.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal that can be 
obtained by VA has been obtained by the RO.

3.  The veteran currently has level IV hearing in his right 
ear, and level IV hearing in his left ear.

4.  Neither the old nor the new regulations referable to the 
evaluation of hearing loss are more favorable to the veteran.



CONCLUSION OF LAW

The schedular criteria for an increased evaluation for 
bilateral hearing loss in excess of 10 percent have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.3, 4.6, 4.7, 4.85, Diagnostic Code 6100 (Prior and 
subsequent to June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) became law 
to clarify the duty of VA to assist claimants in developing 
evidence pertinent to their claims for benefits. It 
eliminates the prior requirement that a claim be well 
grounded before VA's duty to assist arises.  VCAA requires 
that VA make reasonable efforts to assist a claimant in 
obtaining evidence to substantiate his or her claim unless it 
is clear that no reasonable possibility exists that would aid 
in substantiating the claim.  
Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
November 1996 Statement of the Case (SOC) and the June 2001 
Supplemental SOC specifically satisfy the requirement at § 
5103A of VCAA in that they clearly notify him of the evidence 
necessary to substantiate his claim.  Letters were provided 
to the veteran in December 2002 and February 2003 informing 
him of his responsibilities in developing the claim and of 
VA's responsibilities.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VA provided the veteran with a number of 
audiological evaluations.  The Board also notes that the 
veteran has had the opportunity to submit evidence and 
argument in support of his appeal, and has provided numerous 
private audiological evaluations.  He did not indicate the 
existence of any outstanding Federal government record that 
could substantiate his claim.  Nor did he identify any other 
records that could substantiate his claim.  As the VA has 
secured a complete record and has also provided all required 
notice and assistance to the veteran, the Board finds that 
there is no prejudice in proceeding with the claim at this 
time.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 59 (1994).  The Board notes that the veteran is 
not entitled to a "staging" of ratings based on separate 
periods based on the facts found during the appeal period 
because the present claim is not based on an initial 
assignment of a rating disability.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board notes that during the pendency of this appeal, the 
regulations governing the schedular criteria for rating 
diseases of the ear and other sense organs were revised 
effective June 10, 1999.  See 38 C.F.R. §§ 4.85-4.87a.  Where 
the law or regulations governing a claim change while the 
claim is pending, the version most favorable to the veteran 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  While the RO 
has had an opportunity to review the veteran's claims under 
the amended regulations, the RO did not specify in the June 
2001 Supplemental SOC whether the RO used the old regulations 
or the revised regulations, and the veteran was not 
specifically advised of the revision.  The Board finds, 
however, that it may consider regulations not considered by 
the agency of original jurisdiction if the claimant will not 
be prejudiced by the Board's action in applying those 
regulations in the first instance.  See VAOPGCPREC 11-97; 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of VA.  38 C.F.R. § 
4.85.  The frequencies used for the evaluation of hearing 
loss, the percentage of speech discrimination used for the 
evaluation of hearing loss, and the tables used to determine 
the level of hearing impairment and the disability evaluation 
of each level of hearing impairment have not been changed.

The revised regulatory provisions essentially address the 
question of whether the speech discrimination testing 
employed by VA in a quiet room with amplification of sounds 
accurately reflects the extent of hearing impairment.  Based 
upon research, two circumstances were identified where 
alternative tables could be employed.  One was where the pure 
tone thresholds in any four of the five frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels or 
greater.  The second was where pure tone thresholds are 30 
decibels or less at frequencies of 1,000 Hertz and below, and 
are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. 
§ 4.86.  Because the comparison of the audiometric findings 
with the schedular criteria is purely a mechanical function 
over which there can be no dispute, and as the record does 
not disclose thresholds meeting either criterion, there is no 
reason to return this issue to the RO for readjudication as 
the only substantive change in the revised regulation can not 
affect the outcome.

The veteran has already been afforded the hearing tests 
required by the new regulations, and these were used by the 
RO in the evaluation of his claim.  Therefore, the Board is 
able to evaluate this claim under the new regulations.  To 
remand the case for the RO to apply the amended regulations 
would result in a pointless delay in the adjudication of the 
veteran's claim that cannot conceivably lead to a more 
favorable outcome.  Therefore, as there is no prejudice to 
the veteran in failing to remand this case for initial review 
of the amended regulations by the RO, the Board will proceed 
with appellate review under both versions of the regulations.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

For the reasons discussed below, the Board finds that neither 
the old or new regulations referable to the evaluation of 
hearing loss are more favorable to the veteran.

Under the regulations in effect prior to June 10, 1999, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability for bilateral service-
connected defective hearing, the rating schedule established 
11 auditory acuity levels designated from level I for 
essentially normal hearing through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100-6110.

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the pure tone threshold 
average, as contained in a series of tables within the 
regulations.  The pure tone threshold average is the sum of 
the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.

The veteran underwent a VA compensation and pension (C&P) 
audiological evaluation in November 1998.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
60
70
70
LEFT
45
50
65
70
80

The average pure tone threshold at 1000 through 4000 Hertz 
(Hz) was 62.5 on the right and 66.5 on the left.  Speech 
audiometry revealed speech recognition ability of 82 percent 
in the right ear and of 84 percent in the left ear.

The veteran presented to M.R.B., M.D., in November 1998 for 
treatment.  An audiological evaluation was performed with the 
following pure tone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
55
60
65
LEFT
30
35
55
65
65

The average pure tone threshold at 1000 through 4000 Hertz 
(Hz) was 56.25 on the right and 55 on the left.  Speech 
audiometry revealed speech recognition ability of 80 percent 
in the right ear and of 96 percent in the left ear.

Dr. B. performed an audiological evaluation in September 
1999.  The pure tone thresholds in decibels are as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
60
65
70
LEFT
35
45
55
60
65

The average pure tone threshold at 1000 through 4000 Hertz 
(Hz) was 50 on the right and 56.25 on the left.  Speech 
audiometry revealed speech recognition ability of 56 percent 
in the right ear and of 76 percent in the left ear.

Dr. B. performed an audiological evaluation in August 2001.  
The pure tone thresholds in decibels are as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
65
70
75
LEFT
55
60
65
75
85

The average pure tone threshold at 1000 through 4000 Hertz 
(Hz) was 68.75 on the right and 71.25 on the left.  Speech 
audiometry revealed speech recognition ability of 64 percent 
in the right ear and of 76 percent in the left ear.

Dr. B. performed an audiological evaluation in October 2001.  
The pure tone thresholds in decibels are as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
60
65
75
LEFT
45
50
65
70
80

The average pure tone threshold at 1000 through 4000 Hertz 
(Hz) was 62.5 on the right and 66.25 on the left.  No speech 
audiometry results were reported.

The veteran underwent a VA C&P audiological evaluation in 
January 2003.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
55
60
65
LEFT
50
55
70
80
80

The average pure tone threshold at 1000 through 4000 Hertz 
(Hz) was 60 on the right and 71.25 on the left.  Speech 
audiometry revealed speech recognition ability of 56 percent 
in the right ear and of 76 percent in the left ear.

Dr. B. performed an audiological evaluation in January 2003 
on the same day as the VA authorized evaluation.  The pure 
tone thresholds results, as well as the speech audiometry 
results, are identical to the results reported from the VA 
authorized evaluation.
 

II.  Analysis

The Board finds that entitlement to an evaluation in excess 
of 10 percent for bilateral hearing loss is not warranted 
under either the old or new regulations.  The Board has 
considered the veteran's argument that his hearing loss has 
increased in severity.  However, the evidence clearly weighs 
against the assignment of an increased evaluation in this 
case.  The requirements of 38 C.F.R. § 4.85 set out the 
percentage ratings for exact numerical levels of impairment 
required for compensable evaluations of hearing loss.  The 
evaluation of hearing loss is reached by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Evaluating the two most recent examinations from January 
2003, Dr. B's evaluation and the VA evaluation, the Board 
finds that when the pure tone threshold average and the 
speech recognition score for the right ear are applied to 
Table VI (Numeric Designation of Hearing Impairment Based on 
Pure tone Threshold Average and Speech Discrimination), the 
numeric designation of hearing impairment is IV.  When the 
pure tone threshold average and speech recognition score for 
the left ear are applied to Table VI, the numeric designation 
of impairment is IV.  When the numeric designations for the 
right and left ears are applied to Table VII (Percentage 
Evaluation for Hearing Impairment-Diagnostic Code 6100), the 
percentage of disability for hearing impairment is 10 
percent.

The Board notes that the results of Dr. B's evaluation, 
performed in October 2001, cannot be evaluated because exact 
speech discrimination test results were not reported.  Dr. B. 
reported generally that speech discrimination scores were in 
the 60s and 70s with no reference to either ear or both.

Dr. B's August 2001 audiometric evaluation shows that the 
veteran has an average pure tone threshold of 68.75 decibels 
in the right ear with speech discrimination of 64 percent.  
He has an average pure tone threshold of 71.25 decibels in 
the left ear with 76 percent speech discrimination.  The only 
possible interpretation of this examination under both the 
old and new regulations is that the veteran's hearing loss is 
at level V in the right ear, and level IV in the left ear.  
When these numeric designations for the right and left ear 
are applied to Table VII (Percentage Evaluation for Hearing 
Impairment-Diagnostic Code 6100), the percentage of 
disability for hearing impairment is 10 percent.  Therefore, 
a 10 percent rating is appropriate and an increase is not 
warranted.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Review of more remote evaluations between September 1991 and 
September 1998, which were performed by either Dr. B. or the 
VA, show results that indicate lower average pure tone 
thresholds in the forties, fifties, and low sixties.  The 
speech discrimination scores are generally higher than those 
more recently reported.  Application of more remote scores to 
38 C.F.R. § 4.85, Tables VI and VII, yield either a 
noncompensable or a 10 percent evaluation with two 
exceptions.  Dr. B's evaluations in September 1996 and 
September 1999 indicate a 20 percent evaluation.  The Board, 
however, finds these results less probative of the veteran's 
current level of disability because of their remoteness and 
their obvious inconsistency with the most recent audiological 
examinations since September 1999, which have consistently 
shown a 10 percent evaluation is warranted. 

The Board has also considered the provisions of 38 C.F.R. § 
4.85(g) and, as noted above, 38 C.F.R. § 4.86, but the 
results of the all examinations clearly show that these 
provisions are not applicable in this case.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for bilateral hearing loss.  38 C.F.R. § 
3.102 (2002).

Based upon current findings and on the review of the entire 
evidence in the veteran's claims folder, it is the conclusion 
of the Board that the veteran's bilateral hearing loss does 
not approach the level required for the assignment of a 20 
percent evaluation or greater.  In view of the evidence of 
record, the provisions of 38 C.F.R. §§ 4.3 and 4.7 are not 
for application.  His claim in this regard, therefore, must 
be denied.


ORDER

Increased evaluation for bilateral hearing loss is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

